DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	While the prior art discloses data mover systems similar to the claimed invention (see, e.g., CANNON) and a BIOS is notoriously well-known in the art, the applicant’s arguments regarding the manner in which the BIOS functions in the data mover environment to affect the claimed invention are persuasive (see, e.g., REMARKS:p17-18).  Therefore, the primary reason for the allowance of the claims in this case is the inclusion of the specific manner of initializing the claimed data mover environment by including a Basic Input/Output System (BIOS) that is coupled to the first node and the second node, wherein the BIOS is configured to discover, during a first initialization process, the first data mover device and the second data mover device and generate, during the first initialization process, a first data mover selection table based on the first data mover device, the second data mover device, the first memory subsystem, and the second memory subsystem, the scope of which is now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record. 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Gary W. Cygiel/Primary Examiner, Art Unit 2137